
	

114 HR 4980 IH: Firearm Due Process Protection Act 
U.S. House of Representatives
2016-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4980
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2016
			Mr. Emmer of Minnesota (for himself, Mr. Abraham, Mr. DesJarlais, Mr. Fincher, Mr. Forbes, Mr. Guinta, Mr. Jody B. Hice of Georgia, Mr. Kelly of Pennsylvania, Mr. King of Iowa, Mr. Zinke, Mr. Cook, Mr. Westerman, and Mr. Gosar) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require the National Instant Criminal Background Check System to make a final disposition of
			 requests to correct its records within 60 days, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Firearm Due Process Protection Act . 2.Deadline for final disposition of requests to correct records of the National Instant Criminal Background Check SystemSection 103(g) of the Brady Handgun Violence Prevention Act (18 U.S.C. 922 note) is amended—
 (1)by striking If and inserting the following:  (1)In generalIf;
 (2)by adding at the end the following: The Attorney General shall make a final disposition of any information so submitted, within 60 days after receipt of the information.; and
 (3)by adding after and below the end the following new paragraph:  (2)Private right of action (A)In generalAn individual aggrieved by a violation of the last sentence of paragraph (1) may bring an action in the United States district court for the district in which the individual attempted to acquire a firearm for a declaratory judgment on the eligibility of the individual to receive and possess a firearm.
 (B)Expedited hearingThe court shall hold a hearing on such an action within 30 days after the action is brought. (C)Burden of proofAt such a hearing, the United States shall bear the burden of proving by clear and convincing evidence that the individual is ineligible to receive or possess a firearm.
 (D)RemediesIf the government does not so prove the ineligibility, the court shall order the Attorney General to correct or remove the erroneous records of the national instant criminal background check system with respect to the individual within 5 business days, and shall award the individual the costs of bringing the action and a reasonable attorney’s fee..
			3.Annual reports to the Congress on disposition of challenges to accuracy of records of the National
 Instant Criminal Background Check SystemThe Director of the Federal Bureau of Investigation shall submit annually to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a written report that specifies—
 (1)the total number of challenges to the accuracy of the records of the National Instant Criminal Background Check System (in this section referred to as the NICS system) established under section 103 of the Brady Handgun Violence Prevention Act that were received by the NICS system during the year covered by the report;
 (2)the total number of the challenges that were processed to final disposition by the NICS system; (3)the total number of the challenges with respect to which the initial determination of the NICS system was reversed, and with respect to those challenges, the total number in which each reason for the initial determination was made;
 (4)the total number of the challenges with respect to which the initial determination of the NICS system was not reversed, and with respect to those challenges, the total number in which each reason for not doing so was made; and
 (5)the average length of time needed to complete the processing of the challenges referred to in paragraph (2).
 4.Sense of the CongressIt is the sense of the Congress that— (1)the right of the people to keep and bear arms is a fundamental component of self-government and the preservation of individual liberty;
 (2)deprivation of the constitutional right to bear arms requires due process under the Fifth and Fourteenth Amendments to the Constitution of the United States; and
 (3)ignoring appeals of determinations made by the National Instant Criminal Background Check System violates due process.
			
